 In the Matter of TROJAN POWDER COMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICACase No. R-6761.-Decided August 20, 1943Mr. A. V. Cherbonmier,of New York City, for the Company.Mr. Thomas L. Sharpe,of Nesquehoning, Pa., andMr. John Reich-wein,of Philadelphia, Pa., for the Union.Miss Frances Lopinsky,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofTrojan Powder Company, Seiple, Pennsylvania, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Geoffrey J. Cunniff, Trial Ex-aminer.Said hearing was held at Allentown, Pennsylvania, on July 27,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. The TrialExaminer's rulings made at the hearing are free from prejudicial,error and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case,' the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Company is a New York corporation, having its principal officeand place of business in New York City. It maintains offices in Allen-town, Pennsylvania, and a plant at Seiple, Pennsylvania,and is en-gaged at its Seiple plant in the manufacture, sale, and distribution of1 All factswere stipulated.52 N. L.R. B., No. 5.24 TROJAN POWDERCOMPANY25high explosives, powder, and chemicals. The Company, annually re-ceives at its Seiple plant in excess of 500,000 pounds of material pur-chased outside the State of Pennsylvania and annually ships out ofthe State in excess of 500,000 pounds of finished product.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America isa labor organiza-tion admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the bargainingrepresentative for its employees until it is certified by the Board.2We find that the Union represents a substantial number, of the Com-pany's employees in the unit herein found appropriate.3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with the stipulation of the parties, we findthat all hourly paid production and maintenance employees, includingworking leaders, employed at the Company's Seiple, Pennsylvania,plant but excluding all salaried employees, inspectors, office employees,clerical employees, laboratory employees (employees working in thelaboratories or the testing fields), guards, watchmen, farm workers, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-2 On July 2, 1943, the Company and the Unionsigned a stipulation providing for a consentelection, butthe RegionalDirector refused toapprove theagreementor conductthe consentelectionthereunderbecause the stipulation contained a clausewhereby, ifno bargainingrepresentative should be selected in the consent election,the Unionwould be precluded fromfiling another petitionwith the Boardfor 6 monthsfrom the date of the consentelection.The Company asserts that any election directed should be in accord with the terms of theunexecuted consent election agreement.We find no merit in this contention.Cf.Matterof General Aircraft Corporation,49 N. L. R. B. 916.3 The Companyrefused to submit a payroll to eitherRegional Director or Trial Examiner,but admitsthat the Unionrepresents a substantialnumber of itsemployees.The Unionsubmitted 610 cards;the numberof employees in the appropriate unit is between 600 or 700. 26^DECTSWONSOF NATIONALLABOR RELATIONSBOARDployees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelations Boardby Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rulesand Regulations-Series 2,-as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Trojan PowderCompany, Seiple, Pennsylvania, an election by secret ballot shall beconducted asearly as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Article III,Section 10, of said Rules and Regulations,amongthe employees ofthe Company within the unit found appropriate in Section 1V, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by District 50,United Mine Workers of America, for the purposes of collective bar-gaining.CHAIRMAN MILLrs took no part in the consideration of the above De-cision and Direction of Election.